Citation Nr: 1530967	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  In pertinent part, a June 2015 Written Brief Presentation is located in VBMS.  The documents stored in Virtual VA are duplicative of documents contained in the paper claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable rating for asbestosis.  He alleges that he manifests dyspnea and hypoxemia due to such service-connected disability.  His private treatment records reflect findings of severe hypoxemia on an April 2005 pulmonary function test (PFT).  A November 2005 sleep study resulted in impressions of moderate to severe obstructive sleep apnea, and nocturnal hypoxemia.  The Veteran's treating physician initially suspected that the Veteran's hypoxemia was attributable to untreated obstructive sleep apnea.

The Veteran underwent a VA Compensation and Pension examination in August 2008.  At that time, the VA examiner commented that the Veteran's PFT results and oxygen (O2) saturation were normal.  The examiner found that the Veteran's report of dyspnea was most likely related to untreated hypoxemia and also found that, based upon chest x-ray results and PFT findings, that the Veteran's hypoxemia was unrelated to his asbestos exposure.

Thereafter, the Veteran submitted additional private medical records which include a February 2009 pulmonary consultation.  This report noted that the Veteran continued to manifest hypoxemia despite normal PFT findings and several years of treatment for sleep apnea with continuous positive airway pressure (CPAP) therapy.  As such, the examiner suspected that the Veteran's hypoxemia was most likely due to his asbestosis and not his sleep apnea.

On review of the evidentiary record, the Board finds that clarifying medical opinion, based upon review of the entire claims folder, is necessary to determine whether the Veteran's hypoxemia is wholly separate from his service-connected asbestosis.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  Similarly, the Board requires clarifying medical opinion as to the nature and etiology of the Veteran's diagnosed pulmonary hypertension.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (pulmonary hypertension one of the criterion for a compensable rating).

Additionally, while on remand, the AOJ should assist the Veteran in associating with the claims folder complete medical records from Dr. R.F.K. of Pulmonary and Critical Care Associates since February 2009. 

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder complete medical records from Dr. R.F.K. of Pulmonary and Critical Care Associates since February 2009.

2.  After completion of the above, schedule the Veteran for VA examination by an appropriately qualified examiner to determine the nature and severity of the service-connected asbestosis.  The claims folder contents (paper and electronic) must be made available to the examiner for review.  

Following review of the claims folder and examination of the Veteran, the examiner is requested to provide the following findings:

a) the extent of the Veteran's respiratory impairment as measured by PFT;

b) provide a clear statement on whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's currently diagnosed hypoxemia is either (1) caused by OR (2) is aggravated beyond the normal progress of the disorder by the Veteran's service-connected asbestosis; and

c) provide a clear statement on whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's currently diagnosed pulmonary hypertension is either (1) caused by OR (2) is aggravated beyond the normal progress of the disorder by the Veteran's service-connected asbestosis?

In arriving at these opinions, the examiner is requested to consider the following:
* an April 2005 PFT showing, inter alia, severe hypoxemia;
* a November 2005 private treatment record from Dr. R.F.K. diagnosing mild pulmonary hypertension with the examiner commenting that the Veteran's sleep apnea was most likely causing hypoxemia;
* a November 2005 sleep study resulting in impressions of moderate to severe obstructive sleep apnea, and nocturnal hypoxemia; and
* a February 2009 private treatment record from Dr. R.F.K. suspecting that the Veteran's hypoxemia was due to asbestosis rather than sleep apnea.

Any and all opinions must be accompanied by a complete rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In so doing, the AOJ should clearly discuss whether the Veteran's diagnosed hypoxemia and pulmonary hypertension are deemed part and parcel of his service-connected asbestosis.  If any benefit sought on appeal, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




